            Case 7:16-cr-00832-KMK Document 250 Filed 11/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
-   -   -    -   -   -   -   -   -   -    -   -   -   -    -   -   -   -   -   -   -   X


UNITED STATES OF AMERICA

                 - v. -                                                                          ORDER

NICHOLAS TARTAGLIONE,                                                                            S4 16 Cr. 832    (KMK)


                                         Defendant.



                                     -    - -     - -      -   -   -   -   -   -   - X

                     Upon the application of the United States of America, by

and through Audrey Strauss, Acting United States Attorney, Margery

B. Feinzig and Ilan T. Graff, of counsel, and with the consent of

the defendant, by and through his counsel, it is ORDERED that the

time between November 20,                                 2020 and December 15,                  2020 is hereby

excluded under the Speedy Trial Act, 18 u.s.c.                                             §   3161 (h) (7) (A), in

the interests of justice.
         Case 7:16-cr-00832-KMK Document 250 Filed 11/23/20 Page 2 of 2



             The     Court   finds    that   the   ends      of   justice   served by

excluding     time     outweigh      the   interests    of    the   public      and   the

defendant     in   a   speedy     trial    because     it    will   allow   a   hearing

pursuant to United States v . Curcio, which commenced on July 29,

2020, to be completed.



SO ORDERED .




THE HONORABLE KENNETH M. KARAS
UNITED STATES DISTRICT JUDGE


Dated:     White Plains, New York
           November 20 , 2020
